      Case 2:21-cv-00049-KJM-DB Document 3 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JANAI MEEKS,                                    No. 2:21-CV-0049-KJM-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    BUTTE COUNTY CHILDREN’S
      SERVICES DIVISION, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to 28 U.S.C.

19   § 455(a), the undersigned hereby recuses himself from this action. Accordingly, IT IS HEREBY

20   ORDERED that the Clerk of the Court is directed to randomly assign this case to another

21   Magistrate Judge for all further proceedings and make the appropriate adjustment in the

22   assignment of civil cases to compensate for this reassignment.

23

24   Dated: January 21, 2021
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
